

Exhibit 10.4


EMPLOYMENT AGREEMENT OF


DAVID A. AKRE


 AGREEMENT made this 18th day of January, 2008, between New York Mortgage Trust,
Inc., a Maryland corporation (the "Company"), and David A. Akre (the
"Executive").


The Executive is presently employed as the Co-Chief Executive Officer of the
Company. The Board of Directors of the Company (the "Board") recognizes that the
Executive's contribution to the growth and success of the Company has been
substantial. The Board desires to provide for the continued employment of the
Executive and to make certain changes in the Executive's employment arrangements
with the Company which the Board has determined will reinforce and encourage the
continued attention and dedication to the Company of the Executive as a member
of the Company's management, in the best interest of the Company and its
shareholders. The Executive is willing to commit himself to continue to serve
the Company, on the terms and conditions herein provided. The Executive's
continued employment with the Company is contingent on his execution of this
Employment Agreement.


In order to effect the foregoing, the Company and the Executive wish to enter
into an employment agreement on the terms and conditions set forth below.
Accordingly, in consideration of the premises and the respective covenants and
agreements of the parties herein contained, and intending to be legally bound
hereby, the parties hereto agree as follows:


1. Employment. The Company hereby agrees to continue to employ the Executive,
and the Executive hereby agrees to continue to serve the Company, on the terms
and conditions set forth herein.


2. Term. The Term of this Employment Agreement will commence on January 18, 2008
and end on December 31, 2009, unless further extended or sooner terminated as
hereinafter provided. "Term" shall mean the actual duration of Executive's
employment hereunder, taking into account any extensions or termination of
employment pursuant to Section 6.


3. Position and Duties. The Executive shall serve as the Co-Chief Executive
Officer of the Company and shall have such responsibilities, duties and
authority as he may have as of the date hereof (or any position to which he may
be promoted after the date hereof) and as may from time to time be assigned to
the Executive by the Board that are consistent with such responsibilities,
duties and authority. The Executive shall also serve as a senior executive
officer of certain subsidiaries of the Company, with positions, titles and
responsibilities that are suitable for the Co-Chief Executive Officer of the
Company, at the reasonable request of the Board without additional compensation.
The Executive shall devote substantially all his working time and efforts to the
business and affairs of the Company; provided, that nothing in this Agreement
shall preclude Executive from serving as a director or trustee in any other firm
or from pursuing personal real estate investments and other personal
investments, as long as such activities do not interfere with Executive's
performance of his duties hereunder.



--------------------------------------------------------------------------------


 
4. Place of Performance. In connection with the Executive's employment by the
Company, the Executive shall be based at the principal executive offices of the
Company in New York, New York, except for required travel on the Company's
business to an extent substantially consistent with present business travel
obligations.


5. Compensation and Related Matters.


(a) Base Salary. The Company shall pay the Executive a base salary annually (the
"Base Salary"), which shall be payable in periodic installments according to the
Company's normal payroll practices. The initial Base Salary shall be $150,000.
During the Term, the Board or the Compensation Committee of the Board (the
"Compensation Committee") shall review the Base Salary at least once a year to
determine whether the Base Salary should be increased effective the following
January 1. Any increase shall be determined before March 31 of each year and
shall be retroactive to January 1. The Base Salary, including any increases,
shall not be decreased during the Term. For purposes of this Agreement, the term
"Base Salary" shall mean the amount established and adjusted from time to time
pursuant to this Section 5(a).


(b) Cash Incentive Awards.


(i) Annual Cash Bonus. The Executive shall be eligible to participate in the
Company's annual cash incentive bonus plan adopted by the Compensation Committee
for each fiscal year (including any partial year) during the Term of this
Agreement ("Bonus Plan"). If the Executive or the Company, as the case may be,
satisfies the performance criteria contained in such Bonus Plan for a fiscal
year, he shall receive an annual Incentive Bonus (as defined below) in an amount
determined by the Compensation Committee and subject to ratification by the
Board, if required. If the Executive or the Company, as the case may be, fails
to satisfy the performance criteria contained in such Bonus Plan for a fiscal
year, the Compensation Committee may determine whether any Incentive Bonus shall
be payable to Executive for that year, subject to ratification by the Board, if
required. The Bonus Plan shall contain both individual and corporate performance
goals for each fiscal year established by the Compensation Committee. The annual
Incentive Bonus shall be paid to the Executive no later than thirty (30) days
after the date the Compensation Committee determines whether the criteria in the
Bonus Plan for such fiscal year were satisfied.


(ii) Milestone Bonus Payments. The Executive shall be entitled to be paid a
special bonus of $75,000 with respect to each of the following events if such
events occur:



 
A.
Completion by the Company of public offering and/or private placements of common
stock (excluding any shares of common stock of the Company issued upon
conversion of the Company’s Series A Redeemable Convertible Preferred Stock)
raising aggregate gross proceeds of at least $75 million prior to December 31,
2008; and




 
B.
Filing of a registration statement by no later than June 30, 2008, registering
for resale the Company’s Series A Convertible Preferred Stock and the shares of
common stock issuable upon conversion of the outstanding shares of the Company’s
Series A Convertible Preferred Stock.




--------------------------------------------------------------------------------


 
(iii) Definition of Incentive Bonus. For purposes of this Agreement, the term
"Incentive Bonus" shall mean the any annual cash bonus payable pursuant to
Section 5(b)(i) and any special bonus payable pursuant to Section 5(b)(ii). The
total target Incentive Bonus for 2008, assuming both milestones in Section
5(b)(ii) are achieved and the Company and Executive achieve the performance
goals established in the Bonus Plan to be established by the Compensation
Committee referred to in Section 5(b)(i) are achieved, is $300,000.


(c) Stock Based Awards. The Company has established the 2004 Stock Incentive
Plan ("Stock Incentive Plan"). Subject to the terms and conditions of the Stock
Incentive Plan, as amended from time to time, the Executive shall be eligible to
participate in the Stock Incentive Plan, and shall be eligible to receive
restricted stock awards under the Stock Incentive Plan. The Compensation
Committee shall approve any such awards made to the Executive pursuant to the
Stock Incentive Plan.


(i) Stock Incentive Plan Restricted Stock Awards. Any Stock Incentive Plan
provides for the issuance of shares of Company common stock as restricted common
stock ("Restricted Stock Grants") to the extent that such shares of common stock
are available thereunder. Restricted Stock Grants awarded to the Executive shall
vest such that 1/3 of the awarded shares are vested upon issuance, 1/3 shall
vest on the first anniversary of the date of issuance, and 1/3 shall vest on the
second anniversary of the date of issuance. Notwithstanding the foregoing, the
Executive will be 100% vested and all restrictions on each outstanding
Restricted Stock Grant will lapse upon (i) a Change in Control (as defined
herein), (ii) a termination by the Company without Cause (as defined herein),
(iii) a termination by the Executive for Good Reason (as defined herein), (iv)
the Executive's death, (v) the Disability (as defined below) of the Executive,
and that the Executive will forfeit all unvested shares if he is terminated for
Cause or he terminates for other than Good Reason. The common stock issued as
Restricted Stock Grants will have voting and dividend rights.


For purposes of this Agreement:


"Acquiring Person" means that a Person, considered alone or as part of a "group"
within the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended, is or becomes directly or indirectly the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act) of securities representing at
least fifty percent (50%) of the Company's then outstanding securities entitled
to vote generally in the election of the Board.


"Continuing Director" means any member of the Board, while a member of the Board
and (i) who was a member of the Board on the closing date of the Company's
initial public offering of the Common Stock or (ii) whose nomination for or
election to the Board was recommended or approved by a majority of the
Continuing Directors.


"Control Change Date" means the date on which a Change in Control occurs. If a
Change in Control occurs on account of a series of transactions, the "Control
Change Date" is the date of the last of such transactions.



--------------------------------------------------------------------------------


 
"Change in Control" means (i) a Person is or becomes an Acquiring Person; (ii)
holders of the securities of the Company entitled to vote thereon approve any
agreement with a Person (or, if such approval is not required by applicable law
and is not solicited by the Company, the closing of such an agreement) that
involves the transfer of all or substantially all of the Company's total assets
on a consolidated basis, as reported in the Company's consolidated financial
statements filed with the Securities and Exchange Commission; (iii) holders of
the securities of the Company entitled to vote thereon approve a transaction
(or, if such approval is not required by applicable law and is not solicited by
the Company, the closing of such a transaction) pursuant to which the Company
will undergo a merger, consolidation, or statutory share exchange with a Person,
regardless of whether the Company is intended to be the surviving or resulting
entity after the merger, consolidation, or statutory share exchange, other than
a transaction that results in the voting securities of the Company carrying the
right to vote in elections of persons to the Board outstanding immediately prior
to the closing of the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 50% (fifty percent) of the Company's voting securities carrying
the right to vote in elections of persons to the Company's Board, or such
securities of such surviving entity, outstanding immediately after the closing
of such transaction; (iv) the Continuing Directors cease for any reason to
constitute a majority of the Board; (v) holders of the securities of the Company
entitled to vote thereon approve a plan of complete liquidation of the Company
or an agreement for the sale or liquidation by the Company of all or
substantially all of the Company's assets (or, if such approval is not required
by applicable law and is not solicited by the Company, the commencement of
actions constituting such a plan or the closing of such an agreement); or (vi)
the Board adopts a resolution to the effect that, in its judgment, as a
consequence of any one or more transactions or events or series of transactions
or events, a Change in Control of the Company has effectively occurred. The
Board shall be entitled to exercise its sole and absolute discretion in
exercising its judgment and in the adoption of such resolution, whether or not
any such transaction(s) or event(s) might be deemed, individually or
collectively, to satisfy any of the criteria set forth in subparagraphs (i)
through (v) above. Notwithstanding the foregoing, for purposes of this
Agreement, (a) the issuance and sale by the Company of its Series A Convertible
Preferred Stock and any conversion of such Series A Convertible Preferred Stock
into shares of the Company’s common stock shall not be deemed to be a Change of
Control and (b) any issuance by the Company of newly issued shares of its
capital stock in a private or public offering of securities for cash shall not
be deemed to be a Change of Control.


"Person" means any human being, firm, corporation, partnership, or other entity.
"Person" also includes any human being, firm, corporation, partnership, or other
entity as defined in sections 13(d)(3) and 14(d)(2) of the Exchange Act. The
term "Person" does not include the Company or any Related Entity, and the term
Person does not include any employee-benefit plan maintained by the Company or
any Related Entity, or any person or entity organized, appointed, or established
by the Company or any Related Entity for or pursuant to the terms of any such
employee-benefit plan, unless the Board determines that such an employee-benefit
plan or such person or entity is a "Person".


"Related Entity" means any entity that is part of a controlled group of
corporations or is under common control with the Company within the meaning of
Sections 1563(a), 414(b) or 414(c) of the Code.



--------------------------------------------------------------------------------


 
(d) Benefits.


(i) Vacation. The Executive shall be entitled to four (4) weeks of paid vacation
per full calendar year. The Executive shall be entitled to cash in lieu of any
unused vacation time. The Executive shall not be entitled to carry over any
unused vacation time from year to year.


(ii) Sick and Personal Days. The Executive shall be entitled to sick and
personal days in accordance with the policies of the Company.


(iii) Employee Benefits.


(A) Participation in Employee Benefit Plans. Subject to the terms of any
applicable plans, policies or programs, the Executive and his spouse and
eligible dependents, if any, and their respective designated beneficiaries where
applicable, will be eligible for and entitled to participate in any Company
sponsored employee benefit plans, including but not limited to benefits such as
group health, dental, accident, disability insurance, group life insurance, and
a 401(k) plan, as such benefits may be offered from time to time, on a basis no
less favorable than that applicable to other executives of the Company.


(B) Disability Insurance. The Company shall reimburse the Executive the amount
of the premiums paid by the Executive on, at the Executive’s cost, a renewable
long-term Disability plan that, subject to the terms of such plan and any
applicable plans, policies or programs, provides for payment of not less than
200% of the Executive's Base Salary for so long as any long-term Disability of
the Executive continues. In addition, the Company shall reimburse the Executive
the amount of the premiums payable by the Executive with respect to a personal
supplemental long-term disability insurance policy providing for benefits equal
to at least 100% of the Executive's Base Salary for so long as any long-term
Disability of the Executive continues. The Company shall not be obligated to
reimburse the Executive for such amounts until the Executive has presented the
Company with a statement documenting such payments.


(C) Annual Physical. If the Executive desires an annual physical examination,
the Company shall provide, at its cost, a medical examination for the Executive
on an annual basis by a licensed physician in the New York, New York
metropolitan area selected by the Executive. The results of the examination and
any medical information or records regarding the examination will be provided by
the physician to the executive, and not to the Company.


(D) Directors and Officers Insurance. During the Term and for a period of 24
months thereafter, the Executive shall be entitled to director and officer
insurance coverage for his acts and omissions while an officer and director of
the Company on a basis no less favorable to him than the coverage provided to
current officers and directors.


(E) Life Insurance. The Company shall reimburse the Executive the amount of the
premiums paid by the Executive on a whole life policy for the benefit of the
Executive or the Executive's designated beneficiaries with a death benefit of
$3.0 million. The Executive shall be entitled to reimbursement of any income tax
that the Executive incurs with respect to the Company's payment of premiums. The
Company shall not be obligated to reimburse the Executive for such amounts until
the Executive has presented the Company with a statement documenting such
payments.



--------------------------------------------------------------------------------


 
(F) Key Man Life Insurance. The Company may purchase on the life of the
Executive up to $15.0 million of key man life insurance with the Company as the
beneficiary of the death benefit.


(IV) Expenses, Office and Systems Support. The Executive shall be entitled to
reimbursement of all reasonable expenses, in accordance with the Company's
policy as in effect from time to time and on a basis no less favorable than that
applicable to other executives of the Company, including, without limitation,
telephone, reasonable travel and reasonable entertainment expenses incurred by
the Executive in connection with the business of the Company, upon the
presentation by the Executive of appropriate documentation. The Executive shall
also be entitled to appropriate office space, systems support and other critical
services necessary for the performance of the Executive's duties.


6. Termination. The Executive's employment hereunder may be terminated without
any breach of this Agreement only under the following circumstances:


(a) Death. The Executive's employment hereunder shall terminate upon his death.


(b) Disability. If, in the written opinion of a qualified physician reasonably
agreed to by the Company and the Executive, the Executive shall become unable to
perform his duties hereunder due to Disability, the Company may terminate the
Executive's employment hereunder. As used in this Agreement, the term
"Disability" shall mean inability of the Executive, due to physical or mental
condition, to perform the essential functions of the Executive's job, after
consideration of the availability of reasonable accommodations, for more than
180 total calendar days during any period of 12 consecutive months.


(c) For Cause. The Company may terminate the Executive's employment hereunder
for Cause. For purposes of this Agreement, the Company shall have "Cause" to
terminate the Executive's employment hereunder upon a determination by at least
a majority of the members of the Board (other than Executive) at a meeting of
the Board called and held for such purpose (after reasonable notice is provided
to the Executive of such meeting, the purpose thereof and the particulars of the
basis for such meeting and the Executive is given an opportunity, together with
counsel, to be heard before the Board) that Executive (i) has committed fraud or
misappropriated, stolen or embezzled funds or property from the Company or an
affiliate of the Company or secured or attempted to secure personally any profit
in connection with any transaction entered into on behalf of the Company or any
affiliate of the Company, (ii) has been convicted of, or entered a plea of
guilty or "nolo contendre" to, a felony which in the reasonable opinion of the
Board brings Executive into disrepute or is likely to cause material harm to the
Company's (or any affiliate of the Company) business, financial condition or
prospects, (iii) has, notwithstanding not less than 30 days' prior written
notice from the Board, willfully failed to perform (other than by reason of
illness or temporary disability ) his material duties hereunder, (iv) has
knowingly violated or breached any material law or regulation to the material
detriment of the Company or any affiliates of the Company or its business, or
(v) has breached any non-disclosure agreement between Executive and the Company
which causes or is reasonably likely to cause material harm to the Company. For
purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered "willful" unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that his action
or omission was in the best interests of the Company. Any act, or failure to
act, based upon authority given pursuant to a resolution duly adopted by the
Board or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by the Executive in good faith and
in the best interests of the Company. Any notice of termination delivered by the
Company to Executive that purports to notify Executive of a termination for
Cause, but where the Company has not otherwise followed the procedures set forth
in the definition of "Cause" above, shall be deemed to constitute a notice of
termination without Cause pursuant to Section 6(d) hereof. Neither a notice from
the Company to Executive that a meeting of the Board has been scheduled to
determine whether grounds for a termination for "Cause" exist, nor the holding
of such a meeting, shall itself be construed as a notice of termination for such
purpose.



--------------------------------------------------------------------------------


 
(d) Without Cause. The Company may at any time terminate the Executive's
employment hereunder without Cause.


(e) Termination by the Executive.


(i) The Executive may terminate his employment hereunder (A) for Good Reason, or
(B) at any time after the date hereof by giving sixty (60) days prior notice of
his intention to terminate.


(ii) For purposes of this Agreement, "Good Reason" shall mean (A) a failure by
the Company to comply with any material provision of this Agreement (other than
the Company's payment obligations referred to in clause (E) below) which has not
been cured within thirty (30) days after notice of such noncompliance has been
given by the Executive to the Company, (B) the assignment to the Executive of
any material duties inconsistent with the Executive's position with the Company
or a substantial adverse alteration in the nature or status of the Executive's
responsibilities without the consent of the Executive, (C) without the consent
of the Executive, a material reduction in employee benefits other than a
reduction generally applicable to similarly situated executives of the Company,
(D) without the consent of the Executive, relocation of the Company's principal
place of business outside of the Borough of Manhattan in the City of New York,
or (E) any failure by the Company to pay the Executive Base Salary or any
Incentive Bonus to which he is entitled under the Bonus Plan which failure has
not been cured within ten (10) days after notice of such noncompliance has been
given by the Executive to the Company or any failure of the Compensation
Committee to approve a Bonus Plan for any fiscal year.


(f) Any termination of the Executive's employment by the Company or by the
Executive (other than termination pursuant to subsection (a) or (b) of this
Section 6) shall be communicated by written Notice of Termination to the other
party hereto in accordance with Section 12. For purposes of this Agreement, a
"Notice of Termination" shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive's employment under the provision so indicated.



--------------------------------------------------------------------------------


 
(g) "Date of Termination" shall mean (i) if the Executive's employment is
terminated by his death, the date of his death, (ii) if the Executive's
employment is terminated pursuant to subsection (b) above, the date as of which
the physician's written opinion is received by the Company, (iii) if the
Executive's employment is terminated pursuant to subsection (c) above, the date
specified in the Notice of Termination, and (iv) if the Executive's employment
is terminated for any other reason, the date sixty (60) days following the date
on which a Notice of Termination is given.


7. Compensation Upon Termination, Death or During Disability.


(a) Death. If the Executive's employment is terminated by his death, the Company
shall within ten (10) days following the date of the Executive's death, pay to
the Executive's designated beneficiary(ies) an amount equal to the Executive's
annual Base Salary for the year in which the termination took place, and an
amount equal to the Executive's target Bonus for the year in which the
termination took place, together with any other amounts to which the Executive
is entitled pursuant to death benefit plans, programs and policies. In addition,
all stock options, restricted stock awards and any other equity awards granted
by the Company to the Executive shall become fully vested, unrestricted and
exercisable as of the Date of Termination.


(b) Disability. During any period that the Executive fails to perform his duties
hereunder as a result of his incapacity due to a physical or mental condition
("disability period"), the Executive shall continue to receive his full Base
Salary at the rate then in effect for such disability period (and shall not be
eligible for payments under the disability plans, programs and policies
maintained by the Company or in connection with employment by the Company
("Disability Plans")) until his employment is terminated pursuant to Section
6(b) hereof, and upon such termination, the Executive shall, within ten (10)
days of such termination, be entitled to all amounts to which the Executive is
entitled pursuant to the Disability Plans. The Executive's rights under any
long-term Disability Plan shall be determined in accordance with the provisions
of such plan, but in no event will the Company maintain a long-term Disability
plan that provides for payment of less than 200% of the Executive's Base Salary.
In addition, upon the Executive's termination in accordance with Section 7(b)
hereof, all stock options, restricted stock grants awards and any other equity
awards granted by the Company to the Executive shall become fully vested,
unrestricted and exercisable as of the Date of Termination.


(c) Cause or other than Good Reason. If the Executive's employment shall be
terminated by the Company for Cause or by the Executive for other than Good
Reason, the Company shall pay the Executive his full Base Salary through the
Date of Termination at the rate in effect at the time Notice of Termination is
given and reimburse the Executive for all reasonable and customary expenses
incurred by the Executive in performing services hereunder prior to the Date of
Termination in accordance with Section 6(d), and the Company shall have no
further obligations to the Executive under this Agreement.


(d) Termination by the Company without Cause (other than for death or
Disability) or Termination by the Executive for Good Reason. If the Company
shall terminate the Executive's employment other than for death, Disability
pursuant to Section 6(b) or Cause, or the Executive shall terminate his
employment for Good Reason, then:



--------------------------------------------------------------------------------


 
(i) the Company shall pay the Executive any earned and accrued but unpaid
installment of Base Salary through the Date of Termination at the rate in effect
at the time Notice of Termination is given and all other unpaid and pro rata
amounts to which the Executive is entitled as of the Date of Termination under
any compensation plan or program of the Company, including without limitation,
the approved annual Bonus Plan for the year in which the Date of Termination
occurs and all accrued but unused vacation time, such payments to be made in a
lump sum on or before the tenth day following the Date of Termination;


(ii) in lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination, the Company shall pay as liquidated
damages to the Executive $500,000, except that in the event of a Change of
Control during 2008, the amount shall include the $500,000 plus the Executive’s
target Bonus for the year in which the Change of Control occurs; such payment to
be made in a lump sum on or before the tenth day following the Date of
Termination. In addition, all stock options, restricted stock awards and any
other equity awards granted by the Company to the Executive shall become fully
vested, unrestricted and exercisable as of the Date of Termination;


(iii) In the case of a termination of the Executive's employment by the Company
without Cause or for Disability, or by the Executive for Good Reason, the
Company shall pay the full cost for the Executive to participate in the health
insurance plan in which the Executive was enrolled immediately prior to the Date
of Termination for a period of eighteen (18) months, provided that the
Executive's continued participation is possible under the general terms and
provisions of such plans and programs. In the event that the Executive's
participation in any such plan or program is barred, the Company shall arrange
to provide the Executive with benefits substantially similar to those which the
Executive would otherwise have been entitled to receive under such plan from
which his continued participation is barred; and


(iv) The obligations of the Company to make any payments to Executive required
under Section 7(d)(ii) hereof shall be conditioned on the execution and delivery
by the Executive of a general release of claims in form and substance reasonably
satisfactory to the Company.


8. Nondisclosure. The Executive shall hold in a fiduciary capacity for the
benefit of the Company all secret or confidential information, knowledge or data
relating to the Company or any of its affiliated companies, and their respective
businesses, which shall have been obtained by the Executive during the
Executive's employment by the Company or any of its affiliated companies and
which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the Executive's employment with the Company, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it. The agreement made in this Section 8 shall be in addition to,
and not in limitation or derogation of, any obligations otherwise imposed by law
or by separate agreement upon the Executive in respect of confidential
information of the Company.


9. Successors; Binding Agreement. This Agreement shall be binding upon and inure
to the benefit of successors and permitted assigns of the parties. This
Agreement may not be assigned, nor may performance of any duty hereunder be
delegated, by either party without the prior written consent of the other;
provided, however, the Company may assign this Agreement to any successor to its
business, including but not limited to in connection with any subsequent merger,
consolidation, sale of all or substantially all of the assets or stock of the
Company or similar transaction involving the Company or a successor corporation.



--------------------------------------------------------------------------------


 
10. Additional Payments by the Company.


(a) If it is determined (as hereafter provided) that any payment or distribution
by the Company to or for the benefit of the Executive, whether paid or payable
or distributed or distributable pursuant to the terms of this Agreement or
otherwise pursuant to or by reason of any other agreement, policy, plan, program
or arrangement, including without limitation any option, share appreciation
right or similar right, or the lapse or termination of any restriction on or the
vesting or exercisability of any of the foregoing (a "Payment"), would be
subject to the excise tax imposed by Section 4999 of the Code (or any successor
provision thereto) or to any similar tax imposed by state or local law, or any
interest or penalties with respect to such excise tax (such tax or taxes,
together with any such interest and penalties, are hereafter collectively
referred to as the "Excise Tax"), then Executive will be entitled to receive an
additional payment or payments (a "Gross-Up Payment") in an amount such that,
after payment by Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including any Excise Tax, imposed upon the
Gross-Up Payment, Executive retains an amount of the Gross-Up Payment equal to
the Excise Tax imposed upon the Payments.


(b) All determinations required to be made under this Section 10, including
whether an Excise Tax is payable by Executive and the amount of such Excise Tax
and whether a Gross-Up Payment is required and the amount of such Gross-Up
Payment, will be made by the Company's then current outside auditors; provided
that if that firm is unwilling or unable to provide such services, another
accounting firm may be selected by the Company (such accounting firm the
"Accounting Firm"). The Company will direct the Accounting Firm to submit its
determination and detailed supporting calculations to both the Company and
Executive within 30 calendar days after the date of the change in control or the
date of Executive's termination of employment, if applicable, and any other such
time or times as may be requested by the Company or Executive. If the Accounting
Firm determines that any Excise Tax is payable by Executive, the Company will
pay the required Gross-Up Payment to Executive no later than five calendar days
prior to the due date for Executive's income tax return on which the Excise Tax
is included. If the Accounting Firm determines that no Excise Tax is payable by
Executive, it will, at the same time as it makes such determination, furnish
Executive with an opinion that he has substantial authority not to report any
Excise Tax on his federal, state, local income or other tax return. Any
determination by the Accounting Firm as to the amount of the Gross-Up Payment
will be binding upon the Company and Executive. As a result of the uncertainty
in the application of Section 4999 of the Code (or any successor provision
thereto) and the possibility of similar uncertainty regarding applicable state
or local tax law at the time of any determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (an "Underpayment"), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts or fails to pursue its remedies pursuant to Section 10(f) hereof and
Executive thereafter is required to make a payment of any Excise Tax, Executive
shall so notify the Company, which will direct the Accounting Firm to determine
the amount of the Underpayment that has occurred and to submit its determination
and detailed supporting calculations to both the Company and Executive as
promptly as possible. Any such Underpayment will be promptly paid by the Company
to, or for the benefit of, Executive within five business days after receipt of
such determination and calculations.



--------------------------------------------------------------------------------


 
(c) The Company and Executive will each provide the Accounting Firm access to
and copies of any books, records and documents in the possession of the Company
or Executive, as the case may be, reasonably requested by the Accounting Firm,
and otherwise cooperate with the Accounting Firm in connection with the
preparation and issuance of the determination contemplated by Section 10(b)
hereof.


(d) The federal, state and local income or other tax returns filed by Executive
will be prepared and filed on a consistent basis with the determination of the
Accounting Firm with respect to the Excise Tax payable by Executive. To the
extent the Excise Tax has not been previously withheld from amounts paid to the
Executive, Executive will make proper payment of the amount of any Excise Tax,
and at the request of the Company, provide to the Company true and correct
copies (with any amendments) of his federal income tax return as filed with the
Internal Revenue Service and corresponding state and local tax returns, if
relevant, as filed with the applicable taxing authority, and such other
documents reasonably requested by the Company, evidencing such payment. If prior
to the filing of Executive's federal income tax return, or corresponding state
or local tax return, if relevant, the Accounting Firm determines that the amount
of the Gross-Up Payment should be reduced, Executive will within five business
days pay to the Company the amount of such reduction.


(e) The fees and expenses of the Accounting Firm for its services in connection
with the determinations and calculations contemplated by Sections 10(b) and
10(d) hereof will be borne by the Company. If such fees and expenses are
initially advanced by Executive, the Company will reimburse Executive the full
amount of such fees and expenses within five business days after receipt from
Executive of a statement therefore and reasonable evidence of his payment
thereof.


(f) Executive will notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
a Gross-Up Payment. Such notification will be given as promptly as practicable
but no later than ten (10) business days after Executive actually receives
notice of such claim and Executive will further apprise the Company of the
nature of such claim and the date on which such claim is requested to be paid
(in each case, to the extent known by Executive). Executive will not pay such
claim prior to the earlier of (x) the expiration of the 30-calendar-day period
following the date on which he gives such notice to the Company and (y) the date
that any payment of amount with respect to such claim is due. If the Company
notifies Executive in writing prior to the expiration of such period that it
desires to contest such claim, Executive will:


(i) provide the Company with any written records or documents in his possession
relating to such claim reasonably requested by the Company;


(ii) take such action in connection with contesting such claim as the Company
reasonably requests in writing from time to time, including without limitation
accepting legal representation with respect to such claim by an attorney
competent in respect of the subject matter and reasonably selected by the
Company;



--------------------------------------------------------------------------------


 
(iii) cooperate with the Company in good faith in order effectively to contest
such claim; and


(iv) permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company will bear and pay directly all costs
and expenses (including interest and penalties) incurred in connection with such
contest and will indemnify and hold harmless Executive, on an after-tax basis,
for and against any Excise Tax or income tax, including interest and penalties
with respect thereto, imposed as a result of such representation and payment of
costs and expenses. Without limiting the foregoing provisions of this Section
10(f), the Company will control all proceedings taken in connection with the
contest of any claim contemplated by this Section 10(f) and, at its sole option,
may pursue or forego any and all administrative appeals, proceedings, hearings
and conferences with the taxing authority in respect of such claim (provided
that Executive may participate therein at his own cost and expense) and may, at
its option, either direct Executive to pay the tax claimed and sue for a refund
or contest the claim in any permissible manner, and Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company will determine; provided, however, that if the Company directs Executive
to pay the tax claimed and sue for a refund, the Company will advance the amount
of such payment to Executive on an interest-free basis and will indemnify and
hold Executive harmless, on an after-tax basis, from any Excise Tax or income
tax, including interest or penalties with respect thereto, imposed with respect
to such advance; and provided further, however, that any extension of the
statute of limitations relating to payment of taxes for the taxable year of
Executive with respect to which the contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company's control of
any such contested claim will be limited to issues with respect to which a
Gross-Up Payment would be payable hereunder and Executive will be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.


(g) If, after the receipt by Executive of an amount advanced by the Company
pursuant to Section 10(f) hereof, Executive receives any refund with respect to
such claim, Executive will (subject to the Company's complying with the
requirements of Section 10(f)) hereof) promptly pay to the Company the amount of
such refund (together with any interest paid or credited thereon after any taxes
applicable thereto). If, after the receipt by Executive of an amount advanced by
the Company pursuant to Section 10(f) hereof, a determination is made that
Executive will not be entitled to any refund with respect to such claim and the
Company does not notify Executive in writing of its intent to contest such
denial or refund prior to the expiration of 30 calendar days after such
determination, then such advance will be forgiven and will not be required to be
repaid and the amount of such advance will offset, to the extent thereof, the
amount of Gross-Up Payment required to be paid pursuant to this Section 10. If,
after the receipt by Executive of a Gross-Up Payment but before the payment by
Executive of the Excise Tax, it is determined by the Accounting Firm that the
Excise Tax payable by Executive is less than the amount originally computed by
the Accounting Firm and consequently that the amount of the Gross-Up Payment is
larger than that required by this Section 10, Executive shall promptly refund to
the Company the amount by which the Gross-Up Payment initially made to Executive
exceeds the Gross-Up Payment required under this Section 10.


11. Continued Performance. Provisions of this Agreement shall survive any
termination of Executive's employment hereunder if so provided herein or if
necessary or desirable fully to accomplish the purposes of such provisions,
including, without limitation, the obligations of the Executive under the terms
and conditions of Sections 8 and 9. Any obligation of the Company to make
payments to or on behalf of the Executive under Section 7 is expressly
conditioned upon the Executive's continued performance of the Executive's
obligations under Sections 8 and 9 for the time periods stated in Sections 8 and
9. The Executive recognizes that, except to the extent, if any, provided in
Section 7, the Executive will earn no compensation from the Company after the
Date of Termination.



--------------------------------------------------------------------------------


 
12. Notices. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or (unless otherwise specified)
mailed by United States certified or registered mail, return receipt requested,
postage prepaid, addressed as follows:


If to the Executive:


David A. Akre
c/o New York Mortgage Trust, Inc.
7th Floor
1301 Avenue of the Americas
New York, NY 10019


If to the Company:


New York Mortgage Trust, Inc.
7th Floor
1301 Avenue of the Americas
New York, NY 10019
Attn: Compensation Committee


or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.


13. Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and such officer of the Company as may be specifically
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of New York without regard to its conflicts of law
principles.


(a) Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.



--------------------------------------------------------------------------------


 
(b) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall deemed to be in an original but all of which together will
constitute one and the same instrument.


(c) Disputes. Any dispute or controversy arising under or in connection with
this Agreement shall, at the Executive's sole discretion, be settled exclusively
by such judicial remedies as the Executive may seek to pursue or by arbitration
conducted before a panel of three arbitrators in New York, New York in
accordance with the rules of the American Arbitration Association then in
effect; provided, however, that the Company shall be entitled to seek a
restraining order or injunction in any court of competent jurisdiction with
respect to any violation or threatened violation of the provisions of Section 9
of this Agreement and the Executive hereby consents that such restraining order
or injunction may be granted without the necessity of the Company's posting any
bond. Judgment may be entered on the arbitrator's award in any court having
jurisdiction. The expenses of arbitration shall be borne by the Company.


(d) Executive's Legal Expenses. In the event that the Executive institutes any
proceeding to enforce his rights under, or to recover damages for breach of this
Agreement, the Executive, if he is the prevailing party, shall be entitled to
recover from the Company any actual expenses for attorney's fees and
disbursements incurred by him.


(e) Indemnification. The Company shall indemnify and hold Executive harmless to
the maximum extent permitted by the laws of the State of Maryland (and the law
of any other appropriate jurisdiction after any reincorporation of the Company)
against judgments, fines, amounts paid in settlement and reasonable expenses,
including attorneys' fees incurred by Executive, in connection with the defense
of, or as a result of any action or proceeding (or any appeal from any action or
proceeding) in which Executive is made or is threatened to be made a party by
reason of the fact that he is or was an officer or trustee of the Company,
regardless of whether such action or proceeding is one brought by or in the
right of the Company to procure a judgment in its favor (or other than by or in
the right of the Company); provided, however, that this indemnification
provision shall not apply to any action or proceeding relating to a dispute
between the Company and the Executive based on any alleged breach or violation
of this Agreement.


(f) Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, with respect to the
subject matter hereof, including but not limited to that certain Employment
Agreement, dated as of June 29, 2004, by and between the Company and the
Executive.


[Signatures next page]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.
 

             
NEW YORK MORTGAGE TRUST, INC.
Attest:
              By: /s/ Nathan R. Reese     By: /s/ Steven R. Mumma

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Steven R. Mumma
Title: Co-CEO, CFO

 

             
DAVID A. AKRE
Attest:
              By: /s/ Nathan R. Reese     /s/ David A. Akre

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

